— Motion by William Treuber for reinstatement as an attorney and counselor-at-law. Mr. Treuber was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on June 21, 1967, under the name William F. Treuber. By opinion and order of this Court dated July 5, 1983, Mr. Treuber was disbarred upon his conviction of criminal possession of stolen property in the second degree, a class E felony, in violation of Penal Law § 165.45, and conspiracy in the fifth degree, a class A misdemeanor, in violation of Penal Law § 105.05. By decision and order on motion of this Court dated April 12, 2010, Mr. Treuber’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his fitness to practice law. Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is Ordered that the motion is granted; and it is further, Ordered that, effective immediately, William Treuber, admitted as William F. Treuber, is reinstated as an attorney and *707counselor-at-law and the Clerk of the Court is directed to restore the name of William F. Treuber to the roll of attorneys and counselórs-at-law. Prudenti, P.J., Mastro, Rivera, Skelos and Belen, JJ., concur.